Name: COMMISSION REGULATION (EC) No 2628/95 of 10 November 1995 on the issuing of export licences for fruit and vegetables with advance fixing of the refund
 Type: Regulation
 Subject Matter: trade policy;  plant product;  international trade;  tariff policy
 Date Published: nan

 No L 269/8 EN Official Journal of the European Communities 11 . 11 . 95 COMMISSION REGULATION (EC) No 2628/95 of 10 November 1995 on the issuing of export licences for fruit and vegetables with advance fixing of the refund submitted since 8 November 1995 ; whereas a reduction factor should accordingly be applied to the quantities of almonds without shells applied for on 8 November 1995 and applications for export licences with advance fixing of refunds submitted subsequently with a view to such licences being issued during the current period should be rejected, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1488/95 of 28 June 1995 on implementing rules for export refunds on fruit and vegetables ('), as amended by Regulation (EC) No 2349/95 (2), and in particular Article 4 ( 1 ) thereof, Whereas Commission Regulation (EC) No 1489/95 (3), as amended by Regulation (EC) No 2490/95 (4), specifies the quantities which may be covered by applications submitted for export licences with advance fixing of the refund other than those applied for in connection with food aid ; Whereas Article 4 of Regulation (EC) No 1488/95 lays down the conditions under which special measures may be taken by the Commission to prevent an overrun in the quantities for which export licence applications may be submitted ; Whereas, in view of the information available to the Commission as of today, the quantities of 336 tonnes of almonds without shells in Annex I to Regulation (EC) No 1489/95, reduced or increased by the quantities referred to in Article 4 ( 1 ) of Regulation (EC) No 1488/95, would be exceeded if licences were issued with advanced fixing of refunds without restriction in response to applications HAS ADOPTED THIS REGULATION : Article 1 Export licences with advance fixing of the refund for almonds without shells for which applications are submitted on 8 November 1995 under Article 1 of Regu ­ lation (EC) No 1489/95 shall be issued for 37,72 % of the quantities applied for. Applications for export licences with advance fixing of refunds for the above product submitted after 8 November 1995 and before 22 December 1995 shall be rejected . Article 2 This Regulation shall enter into force on 1 1 November 1995 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 November 1995. For the Commission Franz FISCHLER Member of the Commission (  ) OJ No L 145, 29 . 6. 1995, p. 68. (J) OJ No L 239, 7 . 10 . 1995, p. 1 . 0 OJ No L 145, 29. 6. 1995, p. 75. ( «) OJ No L 256, 26. 10 . 1995, p. 31 .